DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 29 September 2022.  The changes and remarks disclosed therein have been considered.
	Claims 1-3, 5-10, 12-17 and 19-20 are pending in the application.  Claims 1, 5, 8, 12, 15 and 19 are currently amended.  Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 2018/0114900) in view of Pio (US 8,841,649).
Re: independent claims 1, 8 and 15, Kamata discloses in fig. 3 a memory cell array comprising a plurality of word lines; a plurality of bit lines; and a plurality of memory cells coupled at intersections of the plurality of word lines and the plurality of bit lines, the memory cells and a method, comprising: forming a storage component that includes a chalcogenide stack (20) that includes a plurality of layers of material (21-23); forming a selector (30) component that includes a Schottky diode [0033]; and forming a conductive electrode (15 in fig. 3 and 43 in fig. 14) between the selector component (30) and the storage component (20).
Kamata does not disclose wherein the selector component laterally surrounds the storage component/memory component and wherein the conductive electrode completely laterally separates the selector component from the storage component.
Pio discloses in fig. 5 a selector component (550) that laterally surrounds a storage component/memory component (552); and an electrode between the selector component and the storage component, wherein the electrode completely laterally separates the selector component from the storage component (Col 7 ll. 40-57 discloses a material formed between the selector component and the storage component, and wherein the storage component and the selector component are connected in series.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage component, selector component and conductive electrode of Kamata in a 3D memory array including concentric memory cells as taught by Pio for the purpose of providing a high density memory architecture having relatively low fabrication cost (Pio, col 2 ll. 35-45). 
 Re: claims 2, 9 and 16, Kamata in view of Pio discloses in fig. 3 of Kamata the memory of claims 1, 8 and 15, wherein the chalcogenide stack includes a superlattice structure (20).
Re: claims 3, 10 and 17, Kamata in view of Pio discloses in fig. 5 of Pio the memory of claims 1, 8 and 15, further comprising a second electrode (552) surrounding the selector component (550).
Re: claims 5, 12 and 19, Kamata in view of Pio further discloses the memory cell of claims 1, 8 and 15, wherein the conductive electrode surrounds the storage component (see rejection of claims 1, 8 and 15 above).
Re: claims 6, 13 and 20, Kamata in view of Pio discloses in fig. 5 of Pio the memory cell of claims 1, 8 and 15, wherein the storage component (552) surrounds a bit line conductor (554).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 2018/0114900) in view of Pio (US 8,841,649) as applied to claims 1 and 8 above and further in view of Kiyotoshi (US 8,178,875).
Re: claims 7 and 14, Kamata in view of Pio discloses the memory cell of claims 1 and 8, wherein the Schottky diode includes a metallic-IGZO Schottky interface ([0033]-[0034] of Kamata).
Kamata in view of Pio does not disclose expressly wherein the metallic material is Pd.
Kiyotoshi discloses a Schottky diode including a Pd-metal oxide interface (col 7 ll. 56 to col 8 ll. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Schottky diode with a Pd-IGZO Schottky interface in view of the teachings of Kiyotoshi for the purpose of forming a sufficient Schottky barrier at the interface (Kiyotoshi, col 7 ll. 56 to col 8 ll. 2).  


Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that Pio does not disclose that the material formed between the selective device material 550 and the storage element material 552 is a conductive material.
In response, Kamata discloses a conductive electrode 15/43 formed between the selector component 30 and the storage component 20. Pio discloses a material formed between and separating the selector component and the storage component.
Therefore, in view of the teachings of Kamata and Pio in combination, forming a conductive electrode between and separating the selector component and the storage component would have been obvious to one of ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/13/2022